Citation Nr: 0503185	
Decision Date: 02/08/05    Archive Date: 02/22/05

DOCKET NO.  02-13 030A	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error (CUE) in a 
September 9, 2002, decision wherein the Board of Veterans' 
Appeals (Board) denied the claim of entitlement to an 
effective date, prior to January 22, 1990, for the grant of 
service connection for a low back disability.

(The issues of entitlement to reimbursement of unauthorized 
medical expenses; a disability evaluation in excess of 40 
percent for a low back disability; whether there is new and 
material evidence to reopen a previously denied claim of 
entitlement to service connection for a cervical spine 
disorder; whether there is CUE in a September 16, 1974, 
rating decision wherein the RO denied entitlement to service 
connection for a low back disorder; and service connection 
for coronary artery disease (CAD), angina pectoris, and 
hypertension, claimed as secondary to chronic lumbosacral 
strain with scoliosis, are addressed in two separate 
decisions with separate docket numbers.)


REPRESENTATION

Moving party represented by:  Oklahoma Department of Veterans 
Affairs



ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The moving party is a veteran who served on active duty from 
April 1960 to January 1965.  

This case comes before the Board of Veterans' Appeals (Board) 
on motion by the moving party and his representative alleging 
CUE in a September 9, 2002, Board decision as to the issue 
noted above.  

Preliminarily, it is noted that a motion for revision of a 
decision based on CUE must meet certain requirements in order 
to qualify for review by the Board.  

38 C.F.R. § 20.1404(a) (2004) requires that the motion must 
be in writing, and must be signed by the moving party or that 
party's representative.  

The motion must include the name of the veteran; the name of 
the moving party if other than the veteran; the applicable 
Department of Veterans Affairs (VA) file number; and the date 
of the Board decision to which the motion relates.  

If the applicable decision involved more than one issue on 
appeal, the motion must identify the specific issue, or 
issues, to which the motion pertains.  

The Board finds that the moving party has met the necessary 
requirements to qualify for review by the Board, and that the 
motion is ready for such review.  38 C.F.R. § 20.1404(a) 
(2004).


FINDINGS OF FACT

1.  On September 9, 2002, the Board denied the appeal of a 
Regional Office (RO) decision that had denied the claim of 
entitlement to an effective date, prior to January 22, 1990, 
for the grant of service connection for a low back 
disability.  

2.  The Board's decision of September 9, 2002, to deny the 
appeal of an RO decision that had denied a claim of 
entitlement to an effective date, prior to January 22, 1990 
for the grant of service connection for a low back disability 
was supported by the evidence then of record, and the 
applicable statutory and regulatory provisions existing at 
that time were considered and correctly applied. 

3.  There exists no error of fact or law in the September 9, 
2002 Board decision, that when called to the attention of 
later reviewers, compels the conclusion, to which reasonable 
minds could not differ, that the result would have been 
manifestly different but for the error.


CONCLUSION OF LAW

The September 9, 2002 decision, wherein the Board denied the 
appeal of an RO decision that had denied a claim of 
entitlement to an effective date earlier than January 22, 
1990 for the grant of service connection for a low back 
disability did not contain CUE.  38 U.S.C.A. § 7111 (West 
2002); and 38 C.F.R. §§ 20.1400 - 20.1411 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matter: Duties to Notify & to Assist

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096, now 
codified at 38 U.S.C.A. 5102, 5103, 5103A, 5107, was enacted 
prior to the submission of the motion considered herein.  


VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (to be codified as amended at 38 C.F.R. 
3.102, 3.156(a), 3.159 and 3.326(a)).  The amendments were 
effective November 9, 2000, except for the amendment to 38 
C.F.R. 3.156(a) that is effective August 29, 2001.  Except 
for the amendment to 38 C.F.R. 3.156(a), the second sentence 
of 38 C.F.R. 3.159(c), and 38 C.F.R. 3.159(c)(4)(iii), VA 
stated that "the provisions of this rule merely implement the 
VCAA and do not provide any rights other than those provided 
in the VCAA." 66 Fed. Reg. 45,629.  Accordingly, in general 
where the record demonstrates that the statutory mandates 
have been satisfied, the regulatory provisions likewise are 
satisfied.

In Livesay v. Principi, 15 Vet. App. 165 (en banc) (2001), 
however, the United States Court of Appeals for Veterans 
Claims (CAVC) held that the VCAA was not applicable to 
motions alleging CUE in decisions of the Board.  Accordingly, 
the Board finds that the VCAA is not applicable to this 
motion as a matter of law.


CUE

On September 9, 2002, the Board entered a decision to deny 
the moving party's appeal of an October 1996 RO decision that 
had granted a claim of entitlement to service connection for 
a low back disability, and assigned an effective date of 
January 22, 1990, but no earlier, for that grant.  

In that decision, the Board first found that the veteran had 
not filed timely substantive appeals of an RO rating decision 
in September 1974 and subsequent decisions in 1974 and 1975 
that had denied the moving party's claim of entitlement to 
service connection for a low back disability.  The Board 
found that, as a result, those decisions became final.  


The Board also found that the decisions of July 1986 and 
October 1989 wherein it had determined that new and material 
evidence had not been submitted to reopen previously denied 
claims of entitlement to service connection for a low back 
disability were also final.  

The Board then found that following its October 1989 
decision, additional service medical records were received by 
the RO on January 22, 1990, and that ultimately, by an 
October 1996 rating decision, the RO granted entitlement to 
service connection for a low back disability, effective 
January 22, 1990.  

The Board found further that the veteran had reopened his 
claim for service connection for a low back disability on 
January 22, 1990, by the submission of the additional service 
medical records, but had not reopened his claim prior to 
January 22, 1990.  

The Board applied the applicable statue and regulations 
governing the assignment of effective dates, namely 38 
U.S.C.A. § 5110 (West 1991) and 38 C.F.R. § 3.400 (2001), to 
the facts noted above.  Upon that application, the Board 
concluded that there was no basis upon which to reopen the 
veteran's previously denied and final claim prior to January 
22, 1990, and thus no basis upon which to establish an 
earlier effective date.  

The only arguments submitted by the moving party and his 
representative with respect to his motion for revision of the 
2002 Board decision based on CUE, were those which were 
advanced in the September 2002 Motion submitted by the moving 
party.  

In the September 2002 Motion, the moving party referenced the 
rating decision wherein the RO had initially denied service 
connection for a low back disorder, dated September 16, 1974.  
The moving party argued that the 1974 rating decision was 
fatally flawed because the RO had incorrectly paraphrased the 
wording in an April 10, 1963 medical record by stating that 
"x-rays at this time were negative", when, according to the 
moving party, in actuality, the 1963 record read "back x-
rays are essentially negative except for some degree of 
scoliosis."  
The moving party argued that the foregoing represented a 
falsified factual basis that was CUE.  The moving party went 
on to state that the facts in the 2002 Board decision were 
weighed and evaluated on the presumption that the 1974 rating 
decision was factually based, when, according to the moving 
party, it was not.  

The moving party concluded by stating that the correction of 
this claimed CUE in the 1974 decision would alter the outcome 
of the 2002 Board decision.  

Criteria

Rule 1403, which is found at 38 C.F.R. § 20.1403 (2004), 
relates to what constitutes CUE and what does not, and 
provides as follows:

(a) General.  Clear and unmistakable error is 
a very specific and rare kind of error.  It 
is the kind of error, of fact or of law, that 
when called to the attention of later 
reviewers compels the conclusion, to which 
reasonable minds could not differ, that the 
result would have been manifestly different 
but for the error.  Generally, either the 
correct facts, as they were known at the 
time, were not before the Board, or the 
statutory and regulatory provisions extant at 
the time were incorrectly applied.  

(b) Record to be reviewed. (1) General.  
Review for clear and unmistakable error in a 
prior Board decision must be based on the 
record and the law that existed when that 
decision was made.  (2) Special rule for 
Board decisions issued on or after July 21, 
1992.  For a Board decision issued on or 
after July 21, 1992, the record that existed 
when that decision was made includes relevant 
documents possessed by the Department of 
Veterans Affairs not later than 90 days 
before such record was transferred to the 
Board for review in reaching that decision, 
provided that the documents could reasonably 
be expected to be part of the record.
(c) Errors that constitute clear and 
unmistakable error.  To warrant revision of a 
Board decision on the grounds of clear and 
unmistakable error, there must have been an 
error in the Board's adjudication of the 
appeal which, had it not been made, would 
have manifestly changed the outcome when it 
was made.  If it is not absolutely clear that 
a different result would have ensued, the 
error complained of cannot be clear and 
unmistakable.

(d) Examples of situations that are not clear 
and unmistakable error.  (1) Changed 
diagnosis.  A new medical diagnosis that 
"corrects" an earlier diagnosis considered 
in a Board decision.  (2) Duty to assist.  
The Secretary's failure to fulfill the duty 
to assist.  (3) Evaluation of evidence.  A 
disagreement as to how the facts were weighed 
or evaluated.  

(e) Change in interpretation.  Clear and 
unmistakable error does not include the 
otherwise correct application of a statute or 
regulation where, subsequent to the Board 
decision challenged, there has been a change 
in the interpretation of the statute or 
regulation.

(Authority: 38 U.S.C.A. § 501(a), 7111).

The Board further notes that with respect to the final 
provisions of the regulations pertaining to the adjudication 
of motions for revision or reversal of prior Board decisions 
on the grounds of CUE, the definition of CUE was based on 
prior rulings of the CAVC.  More specifically, it was 
observed that Congress intended that the VA adopt the CAVC's 
interpretation of the term "CUE."  Indeed, as was discussed 
in the notice of proposed rulemaking (NPRM), 63 Fed. Reg. 
27534, 27536 (1998), the sponsor of the bill that became the 
law specifically noted that the bill would "not alter the 
standard for evaluation of claims of CUE."  143 Cong. Rec. 
1567, 1568 (daily ed. April 16, 1997) (remarks of Rep. Evans, 
sponsor of H.R. 1090, in connection with House passage).  

Therefore, the Board is permitted to seek guidance as to the 
existence of CUE in prior Board decisions based on years of 
prior CAVC decisions regarding CUE, such as Fugo v. Brown, 6 
Vet. App. 40 (1993).


Analysis

In this case, the moving party has not provided a sound and 
supportable basis for his conclusion that the Board's 
September 2002 decision contained CUE.  Essentially, the 
moving party is asserting a collateral CUE attack on the 
earlier 1974 RO denial that had been made on the merits of 
the claim of service connection for a back disability, 
practically ignoring the earlier effective date issue that 
was considered by the Board in September 2002.  The Board 
notes in passing that the issue of CUE in the 1974 RO 
decision has previously been adjudicated by the RO and was 
denied on its merits in March 1998; that decision was 
perfected for appeal, and is addressed in a separate remand 
decision of the Board under a separate docket number.  

To prevail in the CUE motion in the instant case, the 
evidence must establish that the correct facts were not 
before the Board on September 9, 2002, or that the Board did 
not apply the statutory and regulatory provision then in 
effect.  

First, the pertinent facts considered by the Board on the 
question of entitlement to an earlier effective date in 
September 2002 were relatively straightforward and 
practically indisputable.  Essentially, the facts considered 
were that the veteran's claim for service connection for a 
back disorder had been denied in September 1974, July 1986, 
and October 1989, and those decisions became final.  

Also considered was that the next event pertinent to the 
issue took place on January 22, 1990, when service medical 
records were submitted, and it was that date that was 
determined to be the effective date of the award.  The 
contents and the bases for the prior decisions noted above 
were really not pertinent to the effective date issue before 
the Board in 2002, even if they may be critical to the 
separate issue of whether there was CUE in those prior 
decisions.  

Again, the issue of CUE in prior RO or Board decisions was 
not before the Board in September 2002.  The correct facts 
pertaining to the issue considered therein were.  

In light of the foregoing, the moving party's motion for 
revision is not sustainable on the basis that the correct 
facts, as known on September 9, 2002, were not before the 
Board.

Put another way, by merely referencing and challenging how 
the Board interpreted the accuracy of the 1974 RO decision to 
argue his case, the veteran is simply advancing a 
disagreement as to how the facts were weighed or evaluated.  
A challenge to the evaluation of evidence cannot form the 
basis for CUE.  38 U.S.C.A. § 501(a), 7111).  

Moreover, the September 2002 CUE motion does not state why 
the result of the 2002 Board decision would have been 
different if the wording in the 1974 rating decision had been 
different, or if that decision had been weighed or evaluated 
differently by the Board, and to that extent, the claim of 
CUE is not properly pleaded.  38 C.F.R. § 20.1404(b).  Again, 
CUE cannot be a disagreement as to how the facts are weighed 
or evaluated.  See 38 C.F.R. § 20.1403(d)(3); Luallen v. 
Brown, 8 Vet. App. 92, 95 (1995).

The analysis of CUE does not end there.  It must also be 
determined whether the Board applied the statutory and 
regulatory provision then in effect.  VA law and regulations 
in effect at the time of the September 9, 2002 decision 
provided that the effective date for a claim reopened after a 
final disallowance was to be the date of receipt of claim, or 
the date entitlement arose, whichever was later.  38 U.S.C.A. 
§ 5110 (West 2001); 38 C.F.R. § 3.400(q)(ii) (2001).  

The Board cited and addressed the aforementioned statutory 
and regulatory provisions and made findings relevant thereto.  
Specifically, the Board noted that the most recent final 
disallowance with regard to the issue of service connection 
for a low back disorder was an October 1989 Board decision.  

Thus, the establishment of an effective date for service 
connection of that disorder prior to October 1989 was 
precluded under the circumstances of this case.  38 U.S.C.A. 
§§ 5110, 7104 (West 2002); 38 C.F.R. §§ 3.400(q)(ii), 
20.1100, 20.1400 (2001).  

The Board then noted that the initial submission of either a 
claim or additional pertinent evidence after October 1989 was 
on January 22, 1990.  The Board then applied this fact to the 
law and regulations and found that, under the particulars of 
the case, an effective date earlier than January 22, 1990, 
for a grant of service connection for a low back disorder was 
not warranted.  It concluded that January 22, 1990, could be 
interpreted as the receipt date of the moving party's claim 
to reopen his previously denied claim of entitlement to 
service connection for a low back disorder, and was thus the 
appropriate and earliest effective date to be assigned.

In light of the foregoing, the moving party's motion for 
revision is not sustainable on the basis that the Board 
incorrectly applied the statutory and regulatory provisions 
then in effect.

Based on the above findings, the Board concludes that its 
September 9, 2002 decision, in which it denied an effective 
date prior to January 22, 2002, for a grant of service 
connection for a low back disability, does not involve CUE.  
The moving party's motion for a revision of that decision 
must therefore be denied.


ORDER

The motion for revision of the Board decision of September 9, 
2002, on the grounds of CUE is denied.


                       
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs



